Citation Nr: 0007893	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbosacral strain, evaluated as 20 percent disabling prior 
to April 1, 1999.

2.  Whether a reduction in the rating for the veteran's 
lumbosacral strain from 20 percent to 10 percent effective 
April 1, 1999, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1985 to 
August 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which increased 
the rating for the veteran's back disorder from 10 percent to 
20 percent effective from February 10, 1998.  By a rating 
dated in January 1999, the RO reduced the 20 percent rating 
for the veteran's back disorder to 10 percent effective April 
1, 1999.


REMAND

In his November 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated that he did not want a hearing 
before a Member of the Board.  However, in a letter dated in 
January 1999 the RO notified the veteran that the rating for 
his back disorder would be reduced from 20 percent to 10 
percent.  Thereafter, in a March 1999 letter to his 
representative, the veteran made the following statement:  
"I am writing you this letter to advise you that I totally 
disagree with their decision and I would like to request a 
formal hearing to get this matter straightened out."  The 
representative submitted this letter into evidence in May 
1999.  There is no evidence of record to suggest that the RO 
took any action on the veteran's request for a hearing.  A 
hearing on appeal must be granted when a veteran expresses a 
desire for a hearing.  38 C.F.R. § 20.700.

The veteran, in a statement received in July 1998, reported 
that his back disorder had required that he give up a job as 
a letter carrier and, in lieu of this position, accept a job 
as a custodian, resulting in a substantial pay reduction that 
amounted to more than $500 per month.  The Board notes that 
review of the record does not reveal that the RO expressly 
considered assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment may be assigned.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

It appears that the veteran has indicated that his service-
connected back disorder has resulted in marked interference 
with employment.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board finds that a fair and full resolution of this case 
requires consideration of whether the veteran is entitled to 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  

Additionally, the Board notes that the veteran filed an 
application for vocational rehabilitation training in March 
1989.  Any records created in conjunction with this 
application may be relevant to the veteran's current claim 
and should be associated with the records assembled for 
appellate review.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule the veteran 
for a hearing in accordance with his 
wishes.  All procedural steps taken to 
clarify the type of hearing desired by 
the veteran and to schedule such a 
hearing should be documented in the 
claims file.

2.  The RO should request that the 
veteran provide an account of his 
employment history and any unusual or 
exceptional factors that might entitle 
him to an extraschedular rating for his 
service-connected back disorder under 
38 C.F.R. § 3.321(b)(1), such as the 
effect this disability has had on his 
earning capacity.  This account of 
employment history should include the 
veteran's current employment situation.  
Also, the veteran should be advised that 
he can submit additional evidence, such 
as attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the work impairment he experienced due to 
his service-connected back disability.

3.  The RO should obtain and associate 
with the records assembled for appellate 
review any records created in conjunction 
with the veteran's application for 
vocational rehabilitation training which 
he submitted in March 1989.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's case, 
to include consideration of assignment of 
an extraschedular evaluation.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes a discussion of an 
extraschedular rating.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


